Citation Nr: 1208675	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a compensable rating for radiculopathy of the left lower extremity.  

4.  Entitlement to an effective date prior to June 27, 2009, for the award of a 30 percent disability rating for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987 and from August 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, January 2008, and July 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of whether clear and unmistakable error is present in an October 9, 2007, rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed a partial VA file for the Veteran on Virtual.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  A review of the virtual record, however, reveals no additional evidence regarding the issues on a appeal-at least none that has not already been associated with the record.  

The issues of entitlement to service connection for a right shoulder disability and an earlier effective date for a 30 percent rating for rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Competent evidence has been presented of the onset of hypertension to a compensable degree within a year of the Veteran's service separation.  

2.  The Veteran's radiculopathy of the left lower extremity is characterized by chronic pain and occasional numbness and tingling of the left lower extremity, without significant loss of strength, sensation, or reflexes.  


CONCLUSIONS OF LAW

1.  The award of service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for a disability rating of 10 percent and no higher for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2007, September 2007, December 2007, and September 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2008.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Hypertension

The Veteran seeks service connection for hypertension.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran was denied service connection for hypertension in a January 2008 rating decision which found a diagnosis of hypertension was not provided during active military service or within a year thereafter.  In support of his claim, however, the Veteran submitted a February 2008 statement from a private doctor who stated that in November 2007, he diagnosed the Veteran as having hypertension.  Additionally, this doctor stated that the Veteran was placed on medication to control his hypertension at that time.  Because hypertension requiring control by medication has been diagnosed within a year of the Veteran's most recent service separation in January 2007, he has presented evidence of onset of this disability to a compensable degree within a year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, as this evidence is uncontroverted in the record, the Board finds the award of service connection for hypertension is warranted.  

III.  Increased rating-Radiculopathy of the left lower extremity

The Veteran seeks a compensable rating for his service-connected radiculopathy of the left lower extremity.  His radiculopathy is noted to result from a service-connected lumbosacral spine disability.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran's radiculopathy of the left lower extremity is currently rated under Diagnostic Code 8520, for neuritis of the sciatic nerve.  This Code provides a 80 percent evaluation for complete paralysis, characterized by the foot dangling and dropping, no active movement of the muscles below the knee, and flexion of the knee weakened or lost.  Incomplete paralysis warrants a 60 percent rating for severe paralysis with marked muscular atrophy, and 40, 20, and 10 percent ratings are awarded for moderately severe, moderate, and mild impairment, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

On initial post-service separation examination in June 2007, the Veteran reported low back pain radiating into his left leg down to the foot, with numbness, tingling, and pain.  On physical evaluation, he was negative for any motor or sensory loss of the left lower extremity, and Babinski's sign was likewise negative.  Deep tendon reflexes of the left ankle and knee were 3+ and symmetrical with the right lower extremity.  

Another VA medical examination was afforded the Veteran in October 2008.  He again reported numbness, paresthesias, and weakness of the left lower extremity.  On physical evaluation, his muscle strength was 5/5 at the left hip, knee, and ankle.  Sensory testing found pain and light touch perception in the lower extremities to be 1/2 bilaterally; however, the examiner noted these symptoms did not follow any specific dermatomal pattern.  The examiner concluded this finding was non-radicular.  Left knee and ankle reflexes were 2+, and plantar flexion was within normal limits.  The Veteran was currently employed.  

Most recently, the Veteran received VA outpatient treatment for his low back in December 2009, at which time he again reported pain radiating into his left lower extremity, down to the plantar aspect of the foot.  His pain worsened with prolonged sitting or standing.  Occasional numbness was also reported.  He denied bowel or bladder incontinence.  Strength was again 5/5 at the left hip, knee, and ankle.  Sensation was intact to pinprick sensation, and deep tendon reflexes were 3+.  Patrick's sign was negative bilaterally.  August 2008 X-rays were reviewed, and these indicated no fractures, dislocations, or other bone abnormalities of the lumbosacral spine, but did confirm mild to moderate lumbar spondylosis.  Pain medication and physical therapy were recommended.  

After considering the totality of the evidence, the Board finds a 10 percent compensable rating, for mild neuritis of the sciatic nerve, is warranted.  According to the Veteran's reports, he has chronic pain of the left lower extremity, which worsens with use.  He has also reported experiencing occasional numbness and tingling of the left lower extremity.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a compensable rating of 10 percent, for mild impairment due to neuritis, is warranted under Diagnostic Code 8520.  The Board also finds, however, that a higher disability rating of 20 percent, for moderate impairment, is not warranted.  According to the June 2007 and October 2008 VA examination reports, as well as the outpatient treatment records, the Veteran is without the loss of significant motor strength or sensation in the left lower extremity, and reflexes have been intact on objective examination.  Overall, the preponderance of the evidence has been against a disability rating in excess of 10 percent, as the Veteran does not demonstrate more than mild impairment due to his neuritis of the left lower extremity.  Additionally, as the Veteran has not displayed a level of disability in excess of mild during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 12 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has been employed and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record supports a disability rating of 10 percent and no higher for the Veteran's radiculopathy of the left lower extremity.  As a preponderance of the evidence is against the award of a disability rating in excess of 10 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to a disability rating of 10 percent and no higher for radiculopathy of the left lower extremity is granted.  


REMAND

The Veteran seeks service connection for a right shoulder disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  An April 2007 private MRI of the shoulder suggested tendinitis of the infraspinatus tendon and rotator cuff arthropathic changes.  Arthropathy is defined as "any joint disease", to potentially include arthritis.  Dorland's Illustrated Medical Dictionary, 156-57 (30th ed. 2003).  Although the RO denied the Veteran's initial claim due the lack of evidence of onset of a right shoulder disorder during active military service, the MRI finding of arthropathic changes within a few months of service discharge raises the possibility of presumptive service connection for such a disorder.  See 38 U.S.C.A. § 1112.  In this case, the Board finds additional medical development is required.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Finally, the Veteran also seeks an effective date prior to June 27, 2009, for the award of a 30 percent disability rating for rhinitis.  During the pendency of this appeal, however, he argued in his February 2010 VA Form 9, and later in another March 2010 written statement, that clear and unmistakable error (CUE) was committed in a prior October 9, 2007, rating decision which awarded him rhinitis with a noncompensable initial rating.  As this claim has yet to be adjudicated by the RO, the agency of original jurisdiction, it is not before the Board; nevertheless, it is inextricably intertwined with his pending claim of an earlier effective date for the award of a 30 percent evaluation for rhinitis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, remand is warranted to allow the RO to adjudicate this pending CUE claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current right shoulder disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the right shoulder, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested right shoulder disorders first manifested in service or within a year thereafter, or is causally related to any incident of service.  The examiner should specifically address whether the Veteran exhibits arthritis or osteoarthritis of the right shoulder joint and, if so, when such a disorder first manifested in the record.  If the requested opinions cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  Adjudicate the Veteran's pending claim of CUE in the October 9, 2007, rating decision which awarded him a noncompensable initial rating for rhinitis.  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the October 2007 rating decision be returned to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


